Citation Nr: 0126858	
Decision Date: 11/29/01    Archive Date: 12/03/01

DOCKET NO.  98-02 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated March 14, 2001, which vacated a 
July 2000 Board decision and remanded the case for further 
development.  The matter arose from a June 1996 decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Phoenix, Arizona.

The Board notes that the veteran raised the issue of 
entitlement to a total rating based upon individual 
unemployability in correspondence dated in June 2001 and that 
this issue "inextricably intertwined" with the present 
matter certified for appellate review.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, this matter is 
addressed in the remand section of this decision.  


REMAND

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1) (2001).  The revised duty to assist 
requires VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim, make 
reasonable efforts to obtain relevant records adequately 
identified and authorized by the claimant, notify the 
claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R § 3.159(c).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-99 (2000) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  

As noted above, the Board finds the issue of entitlement to a 
total rating based upon individual unemployability raised by 
the veteran is "inextricably intertwined" with the present 
matter certified for appellate review.  The Court has held 
that all issues "inextricably intertwined" with an issue 
certified for appeal should be identified and fully developed 
prior to appellate review of the certified issue.  See 
Harris, 1 Vet. App. 180.  Therefore, the case must be 
remanded to the RO for additional development.

In addition, the Court in granting the joint motion for 
remand found that additional medical evidence was required 
for an adequate determination of the matter on appeal.  The 
joint remand also noted that the veteran had testified that 
he was unemployed as a result of his PTSD and that the issue 
of entitlement to an extraschedular rating should be re-
addressed upon remand.  Therefore, these matters are remanded 
for further development.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment received for his service-
connected PTSD and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of his service-
connected PTSD.  The claims file and a 
copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted.  

The examiner is requested to provide a 
detailed account of all manifestations 
of any present psychiatric 
disability(ies) and should specify which 
symptoms are associated with the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one 
disorder or another it should be so 
specified.  

The examiner should reconcile any opinion 
provided with the other evidence of 
record, comment upon the extent to which 
the service-connected PTSD impairs the 
veteran's occupational and social 
functioning, and assign a Global 
Assessment of Functioning (GAF) score 
with a definition of the numerical code 
assigned.  

3.  The RO must review the claims file and 
ensure that any notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159 are fully 
complied with and satisfied.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.  The RO 
should address the issue of entitlement to 
extraschedular consideration and should 
consider the rating criteria effective 
before and after November 1996 and apply 
the criteria most favorable to the 
veteran.  See 38 C.F.R. § 4.130 and 
Diagnostic Code 9411 (effective before and 
after November 1996).

5.  Thereafter, the RO should adjudicate 
the issue of entitlement to a total rating 
based upon individual unemployability.  
The veteran and his representative should 
be notified of the decision and of the 
right to appeal any adverse determination.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




